IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,975




EX PARTE ALBERT O’BRYANT TWYMAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 954761-B IN THE 208th DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to forty-five years’ imprisonment.  The 14th Court of Appeals
affirmed his conviction. Twyman v. State, No. 14-04-00878-CR (Tex. App.–14th [14th Dist.],
delivered May 30, 2006, no pet.).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
promised him that he would file a petition for discretionary review on his behalf and then failed to
do so.  
            Appellate counsel, who is also habeas counsel in this cause, filed an affidavit with the trial
court.  Based on that affidavit, the trial court has entered findings of fact that Applicant desired and
expected counsel to file a petition for discretionary review on his behalf, and no petition was filed. 
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the 14th Court of Appeals in Cause No. 14-04-00878-CR
that affirmed his conviction in Case No. 954761-B from the 208th Judicial District Court of Harris
County.  Applicant shall file his petition for discretionary review with the 14th Court of Appeals
within 30 days of the date on which this Court’s mandate issues.
 
Delivered: August 20, 2008
Do not publish